
	
		II
		112th CONGRESS
		2d Session
		S. 3126
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2012
			Mrs. Hagan introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on acrylic
		  staple fibers (polyacrylonitrile staple) containing 85 percent or more by
		  weight of acrylonitrile units and 2 percent or more but not over 3 percent of
		  water, not pigmented (ecru), crimped, with an average decitex of 1.3 (plus or
		  minus 10 percent) and fiber length of 40 mm (plus or minus 10
		  percent).
	
	
		1.Acrylic staple fibers
			 (polyacrylonitrile staple) containing 85 percent or more by weight of
			 acrylonitrile units and 2 percent or more but not over 3 percent of water, not
			 pigmented (ecru), crimped, with an average decitex of 1.3 (plus or minus 10
			 percent) and fiber length of 40 mm (plus or minus 10 percent)
			(a)In
			 generalHeading 9902.40.11 of the Harmonized Tariff Schedule of
			 the United States (relating to acrylic staple fibers (polyacrylonitrile staple)
			 containing 85 percent or more by weight of acrylonitrile units and 2 percent or
			 more but not over 3 percent of water, not pigmented (ecru), crimped, with an
			 average decitex of 1.3 (plus or minus 10 percent) and fiber length of 40 mm
			 (plus or minus 10 percent)) is amended by striking the date in the effective
			 period column and inserting 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
